      Case 2:20-cv-02722-SSV-MBN Document 1 Filed 10/06/20 Page 1 of 8




                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

CHRISTOFF WILLIAMS       *   CIVIL ACTION NO.
                         *
VERSUS                   *   JUDGE
                         *   SECTION
WALMART INC. AND         *
ABC INSURANCE COMPANY    *   MAGISTRATE
                         *
** *************************************************

                                    NOTICE OF REMOVAL

         Defendant, Walmart Inc., (“Walmart”) files this Notice of Removal pursuant to 28 U.S.C.

§§ 1332 and 1441, and hereby removes this matter from the Civil District Court for the Parish

of Orleans, State of Louisiana, to the docket of this Honorable Court on the grounds set forth

below:

         1.   On August 13, 2020, Christoff Williams, filed this lawsuit against Walmart Inc. in the

Civil District Court for the Parish of Orleans, State of Louisiana, bearing Case No. 2020-06830,

Division “C”, and entitled Christoff Williams v. Walmart Inc. and ABC Insurance Company”.

(Plaintiff’s Petition for Damages, is attached hereto as Exhibit “A”).

         2.   Plaintiff served Walmart with the Petition for Damages on September 9, 2020,

through its agent for service of process, CT Corporation Systems. (Citation attached hereto as

Exhibit “B”).

          3. The suit seeks damages from Walmart for personal injuries and damages allegedly

sustained by the plaintiff as a result of an incident which occurred at Wal-Mart Store No. 912,

located at 6000 Bullard Avenue, New Orleans, Louisiana on August 14, 2019.

          4. Plaintiffs’ Petition for Damages is silent as to the amount in controversy.



                                            Page 1 of 8
      Case 2:20-cv-02722-SSV-MBN Document 1 Filed 10/06/20 Page 2 of 8




       I.      REMOVAL IS PROPER BECAUSE THIS COURT HAS SUBJECT
               MATTER JURISDICTION PURSUANT TO 28 U.S.C. § 1332.

       5.      28 U.S.C. § 1332 provides federal district courts with concurrent original

jurisdiction in cases “where the matter in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs, and is between - (1) citizens of different States.”

       A.      THE AMOUNT IN CONTROVERSY EXCEEDS $75,000.00.

       6.      The Fifth Circuit has explained that for purposes of establishing removal

jurisdiction, a defendant may demonstrate that the amount in controversy exceeds $75,000.00,

“in either of two ways: (1) by demonstrating that it is ‘facially apparent’ from the petition that

the claim likely exceeds $75,000.00 or (2) ‘by setting forth the facts in controversy-preferably in

the removal petition, but sometimes by affidavit-that support a finding of the requisite amount.’”

Grant v. Chevron Phillips Chemical Co., 309 F.3d 864, 868 (5th Cir. 2002) (emphasis in

original) (quoting Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir.1995)).

       7.      Plaintiff’s Petition for Damages does not offer a binding stipulation that the

Plaintiff will not seek to enforce any judgment that is more than $75,000.00, as would be

required according to Davis v. State Farm, No. 06-560, slip op. (US ED La. June 7, 2006).

       8.      Further, the Plaintiff has not stipulated that the amount in controversy is less than

the jurisdictional threshold.

       9.      Plaintiff demanded FIVE HUNDRED FIFTY THOUSAND DOLLARS

($550,000.00) on August 3, 2020 to settle his claims against Walmart, Inc.

       10.     Plaintiff alleges he sustained bodily injuries, pain and suffering, mental anguish,

loss of enjoyment of life, medical expenses, lost wages, and permanent disability. (See Exhibit

“A”, Plaintiff’s Petition for Damages).



                                            Page 2 of 8
      Case 2:20-cv-02722-SSV-MBN Document 1 Filed 10/06/20 Page 3 of 8




       11.       Plaintiff claims injuries and damages allegedly related to the Walmart incident,

specifically, injury to his right shoulder, right wrist, right forearm, right elbow, right knee, and

cervical and lumbar spine pain and neurological damage, which caused him to demand FIVE

HUNDRED FIFTY THOUSAND DOLLARS ($550,000.00) in compensation, and places the

amount in controversy at an amount which exceeds the threshold value of SEVENTY-FIVE

THOUSAND AND NO/100 ($75,000.00) DOLLARS, exclusive of interest and costs.

       12.       Walmart has satisfied the procedural requirements for removal. This Notice of

Removal is being filed within thirty (30) days after service on Walmart of Plaintiff’s Petition for

Damages.

       B.        COMPLETE         DIVERSITY        EXISTS     BETWEEN         WALMART         AND
                 PLAINTIFF.

       13.       Walmart Inc. is a foreign corporation with its principal place of business in

Bentonville, Arkansas, that at all times relevant, was authorized to do business in the State of

Louisiana.

       14.       ABC Insurance Company is allegedly a domestic insurance company authorized

to do business in the State of Louisiana.

       15.       Upon information and belief, Plaintiff is a resident of and domiciled in the Parish

of Orleans, State of Louisiana.

       16.       Accordingly, there is complete diversity of citizenship between the Plaintiff and

the Defendant.

       17.       Walmart’s Notice of Removal is a civil action over which the United States

District Court for the Eastern District of Louisiana has concurrent original jurisdiction under the

provisions of 28 U.S.C. § 1332, et seq., as the amount in controversy, evidenced by information

furnished to Walmart by plaintiff, exceeds SEVENTY-FIVE THOUSAND AND NO/100

                                             Page 3 of 8
      Case 2:20-cv-02722-SSV-MBN Document 1 Filed 10/06/20 Page 4 of 8




($75,000.00) DOLLARS, exclusive of interest and costs, and complete diversity exists between

all adverse parties.

        C.      THE FORUM DEFENDANT RULE AND SERVICE OF PROCESS ON
                ABC INSURANCE COMPANY.

        18.     Proper service on a defendant is essential in ordinary proceedings, and without it,

all proceedings are null. See La. CCP art. 1201. The necessity for a plaintiff’s timely request of

service is fundamental and warrants strict compliance, just as the essential requirements for

filing an action must be strictly followed. Johnson v. Brown, 2003-0679 (La. App. 4th Cir.

6/25/03), 851 So.2d 319, 326.

        19.     Here, the Plaintiff withheld service for ABC Insurance Company. (See Exhibit

A).

        20.     Louisiana Code of Civil Procedure article 1201(C) provides “[s]ervice of the

citation shall be requested on all named defendants within ninety (90) days of commencement

of the action.” (emphasis added) Lucien v. Carter, 2017-1069 (La. App. 1 Cir. 5/31/18), 251

So.3d 540, 543.

        21.     Plaintiff alleges that ABC Insurance Company is Walmart’s insurer.

        22.     The record demonstrates that Plaintiff effected service of process on Walmart,

Inc. but failed to effect service of process on ABC Insurance Company within the time

prescribed by La. CCP art. 1201(C). (See Exhibit B).

        23.     The purpose of the requirement that a plaintiff must effect service of process

within ninety (90) days of filing suit is to ensure that the defendant receives notice of the claim

within a reasonable time after it has commenced. See Morgan v. Investment Cars Unlimited,

Inc., 37,052 (La. App. 2nd Cir. 4/9/03), 843 So.2d 580, 583.



                                            Page 4 of 8
      Case 2:20-cv-02722-SSV-MBN Document 1 Filed 10/06/20 Page 5 of 8




       24.     District Courts in Louisiana have long recognized that the forum defendant rule

does not bar removal if the forum defendant has not been correctly served and joined at the time

of removal. See 28 U.S.C. §1441(b)(2); Gorman v. Schiele, 2016 WL 3583645 (MD La. June 8,

2016)(citing Stewart v. Aguillard Const. Co., 09-6455, 2009 WL 5175217, at *3 (ED La. Dec.

18, 2009)(citing Lively v. Wild Oats, 456 F.3d 933, 940 (9th Cir. 2006)).

       25.     The purpose of the “joined and served” requirement of the forum defendant rule

is to prevent a plaintiff from preventing removal by joining a resident defendant against whom

it does not intend to proceed, and whom it does not serve. Stewart, 2009 WL 5175217 at *3

(citing Stan Winston Creatures v. Toys “R” Us, Inc., 314 F. Supp. 2d 177, 181 (SDNY. 2003)).

       26.     U.S.C. § 1441(b) expressly provides:

       Any civil action of which the district courts have original jurisdiction founded on
       a claim or right arising under the Constitution, treaties or laws of the United
       States shall be removable without regard to the citizenship or residence of the
       parties. Any other action shall be removable only if none of the parties in interest
       properly joined and served as defendants is a citizen of the State in which such
       action is brought.

28 U.S.C. §1441(b) (emphasis added).

       27.     The forum defendant rule prohibits removal pursuant to 28 U.S.C. §1332 in

those cases where there is a local defendant.

       28.     The express language of 28 U.S.C. §1441(b) mandates that the forum defendant

must not only be properly joined, but must also have been served at the time the notice of

removal is filed in order to bar removal.




                                            Page 5 of 8
      Case 2:20-cv-02722-SSV-MBN Document 1 Filed 10/06/20 Page 6 of 8




II.     WALMART HAS SATISFIED THE PROCEDURAL REQUIREMENTS FOR
        REMOVAL.

        29.     Defendant files this Notice of Removal within thirty (30) days after receipt by

Walmart of Plaintiff’s Petition for Damages, which was the first time Defendant could have

ascertained that this case is removable under 28 U.S.C. § 1446(b).

        30.     Jurisdiction is founded in the existence of diversity jurisdiction under 28 U.S.C.

§ 1332, which grants federal courts concurrent original jurisdiction over claims where the

matter in controversy exceeds the sum or value of SEVENTY-FIVE THOUSAND AND

NO/100 ($75,000.00) DOLLARS, exclusive of interest and costs, and is between citizens of

different States.

        31.     The Civil District Court for the Parish of Orleans, State of Louisiana, is located

within the Eastern District of Louisiana pursuant to 28 U.S.C. § 98(a). Therefore, venue is

proper in accordance with 28 U.S.C. § 1441(a) because it is the “district and division embracing

the place where such action is pending.”

        32.     Walmart has not previously applied for the relief requested herein.

        33.     Pursuant to 28 U.S.C. § 1446(a), a copy of the Petition is attached as Exhibit A.

        35.     Pursuant to 28 U.S.C. § 1446(d), Walmart will serve a copy of this Notice of

Removal upon counsel for Plaintiff, Christoff Williams, and will file a copy of this Notice of

Removal with the Clerk of Court for the Civil District Court for the Parish of Orleans, State of

Louisiana.

        36.     Attached hereto are the following additional documents which complete the

documents contained in the state court record:

                a.     Motion for Extension of Time. (Exhibit “C”).



                                           Page 6 of 8
      Case 2:20-cv-02722-SSV-MBN Document 1 Filed 10/06/20 Page 7 of 8




          37.   Defendant, Walmart, Inc. desires and is entitled to trial by jury of all issues

herein.

          WHEREFORE, Defendant, Walmart Inc., hereby removes this action from the Civil

District Court for the Parish of Orleans, State of Louisiana, to the docket of the United States

District Court for the Eastern District of Louisiana.


                                              Respectfully submitted,

                                              Dorothy L. Tarver
                                              DOROTHY L. TARVER, TA (La. No. 29714)
                                              ISIDRO RENÈ DeROJAS (La. No. 18182)
                                              McCRANIE, SISTRUNK, ANZELMO,
                                                     HARDY, McDANIEL & WELCH, LLC
                                              909 Poydras Street, Suite 1000
                                              New Orleans, LA 70112
                                              Telephone: (504) 831-0946
                                              Facsimile: (800) 977-88210
                                              Email: dtarver@mcsalaw.com
                                              Email: iderojas@mcsalaw.com
                                              Attorneys for Defendant, Walmart, Inc.




                                            Page 7 of 8
      Case 2:20-cv-02722-SSV-MBN Document 1 Filed 10/06/20 Page 8 of 8




                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing pleading has been served upon

all counsel of record in this proceeding     by e-mail,   by facsimile,    by hand, and/or

by United States mail, properly addressed and postage prepaid, on this 6th day of October 2020.

Sarah N. Chouest
DAMON J. BALDONE & ASSOCIATES, APLC
162 New Orleans Boulevard
Houma, Louisiana 70364
Telephone: (985) 868-3427
Facsimile: (985) 872-2319
Attorney for Plaintiff, Christoff Williams

                                             Dorothy L. Tarver
                                             DOROTHY L. TARVER




                                           Page 8 of 8
